Citation Nr: 0010501	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
hard corn, right first metatarsal head, status post excision 
of plantar keratoma and remodeling of plantar tibial 
sesamoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967 and from March 1977 to February 1993.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a January 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

The veteran's recurrent hard corn was originally service 
connected at a noncompensable evaluation in August 1994, 
effective from March 1, 1993.  However, the evaluation was 
increased to 10 percent by a rating decision of January 1998.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
appeal.

2.  The veteran has had a recurrence of a hard plantar 
keratoma over the first metatarsophalangeal joint of the 
right foot, and it becomes very painful when he is on his 
feet for more than one hour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
recurrent hard corn, right first metatarsal head, status post 
excision of plantar keratoma and remodeling of plantar tibial 
sesamoid have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, 
Diagnostic Codes 7819-5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran reported during his April 1998 RO hearing that 
during his service with the Marine Corps he developed a 
painful hard corn on his right great toe.  The veteran stated 
that the appealed rating decision of January 1998 did not 
mention that he was experiencing a lot of pain because of the 
toe and that the Diagnostic Code under which he is being 
rated is subjective.  The veteran reported that he does not 
take any pain medication, but he said he soaks the foot daily 
and he trims the callous for relief of the pain.  He also 
said that this foot problem is particularly difficult on him 
because he is on his feet 98 percent of the time at work.

Considering the veteran's contentions in this case, the Board 
finds his claim plausible and capable of substantiation; 
therefore, it is well grounded within the meaning of 
38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is further satisfied that 
the RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal, and no further 
assistance to the veteran is required pursuant to 38 U.S.C.A. 
§ 5107(a).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's great right toe hard corn was service connected 
in August 1994 and the RO has currently assigned it a 10 
percent evaluation under Diagnostic Code (DC) 5284.  Under 
that code, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5284.

Although the Board has also considered evaluating the 
veteran's right toe hard corn under DC 5280, which governs 
the ratings for hallux valgus, Robert Drake, D.P.M., 
F.A.C.F.A.S., in a June 1996 letter stated that surgical 
removal of the sesamoid would also necessitate correction of 
his overlying hallux valgus.  Thus, the Board deems this 
statement to be significant in that Dr. Drake is referring to 
the veteran's hallux valgus as a separate condition from his 
right toe hard corn.  Moreover, a 10 percent evaluation is 
the highest schedular evaluation under DC 5280, so the 
veteran would not be entitled to a higher evaluation under 
that code in any event.  Considering that hallux valgus is a 
separate condition and the veteran is not eligible for a 
higher evaluation under this code, the Board will not analyze 
the veteran's disability under this code.  See 38 C.F.R. 
§ 4.71a, DC 5280.

Service medical records show that in April 1990 the veteran 
underwent an excision of keratoma sub-tibial sesamoid, 
remodeling plantar tibial sesamoid and excision keratoma 
plantar on his right foot.  Since his separation from 
military service, he had a VA examination in May 1994.  On 
physical examination, his right foot had a hard corn on the 
first metatarsal head.  There were 2+ dorsalis pedis and 
posterior tibial pulses.  There was no hind-foot varus or 
valgus.  The veteran's gait was normal and the examiner noted 
that there were no secondary skin or atrophic changes of the 
foot.

According to a June 1996 letter from Dr. Drake, the veteran 
was seen for a very painful lesion sub-tibial sesamoid on the 
right foot.  Since the April 1990 operation, the lesion had 
continued to be extremely painful causing the veteran to limp 
and significantly limiting his ability to ambulate.  The 
veteran had difficulties with healing with dehiscence of the 
wound and secondary scarring.  The plantar skin was extremely 
thin and attenuated and there was a prominent underlying bony 
prominence.  Dr. Drake noted that X-rays taken during service 
indicated that prior tibial sesamoid planning had been 
carried out, but because of hallux valgus deformity and 
lateral shift of the tibial sesamoid onto the central area of 
the first metatarsal, there was increased weight bearing on 
this area.  The current situation was that the lesion was 
severe enough to cause the veteran extreme pain with 
prolonged standing or walking.  The veteran was limited by 
Dr. Drake's estimation to weight bearing periods of no longer 
than one hour at a time.  Dr. Drake indicated that further 
treatment could be carried out to accommodative orthotics and 
if that failed, surgical removal of the sesamoid which would 
also necessitate correction of his overlying hallux valgus 
and bunion deformity.

The veteran reported in an August 1997 VA examination that he 
had a hard callous on the plantar aspect of his foot 
underneath the first metatarsophalangeal joint that was 
painful to stand or walk for prolonged periods of time.  The 
veteran was able to ambulate on both feet, walk on toes and 
heels, squat, supinate and pronate the feet.  The examiner 
reported that the veteran had a callous that was tender to 
palpation.  There was no erythema or fluctuance, and the 
callous was one centimeter by one centimeter in size.  The 
examiner also indicated that there was good range of motion 
of the metatarsophalangeal joint, which was painless on 
motion.

Considering this medical evidence and the testimony of the 
veteran, the Board concludes that the 10 percent evaluation 
more closely approximates his disability than the higher 
evaluation.  Although Dr. Drake stated that the veteran gave 
an estimation that the veteran should not undergo a weight-
bearing period of more than an hour, the veteran has stated 
that he is able to weight bear for nine and a half to ten 
hours per day for four days a week.  The Board is cognizant 
that the veteran has reported that this causes him severe 
pain, but nevertheless he is able to accomplish such a long 
period of weight bearing.  Dr. Drake indicated that if 
accommodative orthotics failed then surgical removal of the 
sesamoid would be an option.  However, because the veteran 
stated that his condition  is not "severe enough" to 
necessitate an operation, the Board finds this probative that 
accommodative orthotics indeed must have had some degree of 
success.

The VA examiner in May 1994 reported that the veteran's gait 
was normal and there were no secondary skin or atrophic 
changes at that time.  Dr. Drake in June 1996 stated that the 
veteran had extreme pain on prolonged standing, but the VA 
examiner in August 1997 reported that the veteran's 
metatarsophalangeal joint was painless on motion.  The Board 
also notes that the veteran has stated that his right toe 
hard corn is more disabling than the arthritis of his left 
and right knees, each rated as 10 percent disabling.  
However, as a layperson, without the requisite medical 
training or expertise to qualify him to offer a competent 
medical opinion on a question that requires a medical 
determination, the Board does not find this statement to be 
outcome determinative.

Although the veteran has stated that he has extreme pain on 
standing for long periods, he has also indicated that he does 
not take pain medication for his right toe hard corn.  He has 
also stated that soaking his right foot in hot water 
alleviates his pain.  The veteran further stated that he is 
able to trim the callous for relief.  Additionally, although 
the veteran clearly has pain on constant standing, he has 
never claimed that he has pain if he is at rest and the VA 
examiners and Dr. Drake never characterized the right toe 
hard corn as "moderately severe."  The Board understands 
his argument that the rating criteria are subjective, but it 
is guided by two VA examination reports, a letter from Dr. 
Drake, and the veteran's own testimony in April 1998.  In 
light of all of these factors, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for recurrent hard corn, right first metatarsal head, 
status post excision of plantar keratoma and remodeling of 
plantar tibial sesamoid.



ORDER

Entitlement to a rating in excess of 10 percent for recurrent 
hard corn, right first metatarsal head, status post excision 
of plantar keratoma and remodeling of plantar tibial sesamoid 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


